Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 1 of 9




                   In the United States District Court
                        for the District of Kansas
                              _____________

                         Case No. 19-cr-40109-TC
                             _____________

                       UNITED STATES OF AMERICA,

                                  Plaintiff

                                      v.

                       SHAWN CORTEZ MCCOLLEY,

                                Defendant
                             _____________

                   MEMORANDUM AND ORDER

       The Government charged Shawn Cortez McColley with one count
   of intent to distribute 500 grams or more of a mixture and substance
   containing a detectable amount of cocaine in violation of 21 U.S.C.
   § 841(a)(1). Doc. 1. McColley moves to suppress evidence obtained
   during a traffic stop and statements that he made following his arrest.
   Doc. 16. For the following reasons, McColley’s Motion to Suppress is
   denied.

                                  I

        McColley’s charges stem from a traffic stop that occurred along
   Interstate 70 in rural Ellsworth County, Kansas. During the pre-dawn
   hours of July 2, 2019, Kansas Highway Patrol Trooper Dylan Frantz
   parked his patrol vehicle in the median and began watching eastbound
   traffic. While there, he witnessed and then pulled over an eastbound
   vehicle that he believed to be following another vehicle too closely in
   violation of Kansas law. See Kan. Stat. Ann. § 8-1523. After a brief
   exchange with the driver, Frantz obtained consent to search the vehi-
   cle, discovering nine bundles of cocaine and one bundle of fentanyl
   pills. The driver, McColley, has moved to suppress this evidence,
   claiming it was obtained in violation of the Fourth Amendment. Doc.
   16.




                                      1
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 2 of 9




       The Fourth Amendment guarantees “[t]he right of the people to
   be secure in their persons, houses, papers, and effects, against unrea-
   sonable searches and seizures.” U.S. Const. amend. IV. As a result, the
   Supreme Court has recognized that a search or seizure is presumptively
   reasonable when conducted after a neutral, detached magistrate issues
   a warrant. See Katz v. United States, 389 U.S. 347, 357 (1967). This traffic
   stop, vehicle search, and arrest, however, were all warrantless.

       There are several exceptions to the warrant requirement. For in-
   stance, officers can stop a car without a warrant if they have reasonable
   suspicion—commonly described as a particularized and objective basis
   for suspecting the particular person stopped of criminal activity—to
   believe that a traffic violation occurred. See, e.g., United States v. Bradford,
   423 F.3d 1149, 1156 (10th Cir. 2005) (citing Terry v. Ohio, 392 U.S. 1
   (1968)). Reasonable suspicion is a deferential standard, United States v.
   Vercher, 358 F.3d 1257, 1263 (10th Cir. 2004), requiring “considerably
   less than proof of wrongdoing by a preponderance of the evidence,
   and obviously less than is necessary for probable cause.” Kansas v.
   Glover, 140 S. Ct. 1183, 1187 (2019).

         Every traffic stop must be both justified at its inception and remain
   reasonably limited in scope to those circumstances. Bradford, 423 F.3d
   at 1156. Once the mission of the initial stop has been accomplished
   (e.g., writing a warning for a traffic violation), the driver must be al-
   lowed to leave unless the officer has reasonable suspicion that other
   illegal activity has occurred or is occurring, see Rodriguez v. United States,
   575 U.S. 348, 354–55 (2015), or if the initial detention has become a
   consensual encounter, see Bradford, 423 F.3d at 1158. See also United
   States v. Gomez-Arzate, 981 F.3d 832, 842 (10th Cir. 2020).



       McColley makes two basic Fourth Amendment arguments. First,
   he contends that Frantz’s initial stop was unlawful because Frantz did
   not have reasonable suspicion to believe that McColley was commit-
   ting a crime. Doc. 16 at ¶¶ 4–6. Second, he argues that Frantz con-
   ducted the stop unreasonably by, among other things, asking him ques-
   tions outside the scope of the purpose of the stop, id. at ¶¶ 6, 10, and
   by asking him to sit inside Frantz’s patrol vehicle while Frantz




                                          2
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 3 of 9




   completed the paperwork related to the stop, Doc. 21 at 8. Based on
   the record made by the parties at the suppression hearing, Doc. 22, the
   following describes the facts pertinent to McColley’s arguments.

       1. While parked on the side of Interstate 70 alone in his patrol ve-
   hicle at 5:09 a.m. on July 3, 2019, Frantz observed a car following an-
   other within two to four car lengths. Believing that the distance be-
   tween the two cars was too close in light of existing conditions, see Kan.
   Stat. Ann. § 8-1523, he pulled out and began following the car. After
   observing the cars still within a close distance to each other, he pulled
   the rear car over. Frantz then informed the driver of that vehicle,
   McColley, of the reason for the stop and requested McColley’s license
   and vehicle rental agreement.

       After briefly questioning McColley about his travel plans, Frantz
   ordered McColley to exit his vehicle and sit in the front seat of Frantz’s
   patrol car while Frantz processed the paperwork. While running
   McColley’s identification through a law enforcement database, Frantz
   asked McColley several questions, such as how he got to Las Vegas (he
   flew), where he stayed (with friends), name(s) of friends he saw while
   he was there (Michael), what he does for work (sells cars), and the like.
   Ultimately, Frantz told McColley that he was only going to give
   McColley a warning for following too closely, explaining that a safe
   distance would have been one car length for every ten miles per hour
   of speed (e.g., seven car lengths for 70 miles per hour) instead of the
   couple of car lengths Frantz had observed. Then, Frantz returned
   McColley’s license and rental agreement to him and said, “Just a warn-
   ing. You’re good to go. Ok. Be safe.” McColley thanked Frantz and
   opened the patrol car door to leave.

      2. After McColley opened the door, Frantz asked McColley if he
   could ask him some additional questions.1 McColley agreed.



   1 This effort, akin to the “Trooper Two-Step,” is not an uncommon practice for
   Kansas Highway Patrol officers seeking to signal the end of a stop but then quickly
   engage a driver in additional, consensual conversation. See generally United States v.
   Ahumada, No. 14-40088, 2015 WL 685845, at *10 (D. Kan. Feb. 18, 2015) (collecting
   Tenth Circuit cases on the practice in Kansas and beyond). The Tenth Circuit has
   sanctioned this practice by holding that, absent an indication of coercion, verbal cues
   ending the encounter and/or the return of a citation and paperwork will render fol-
   lowing conversation consensual. Id.




                                             3
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 4 of 9




       Frantz indicated during his testimony that he had additional ques-
   tions because of a variety of observations made during the brief en-
   counter. For one, he noted inconsistencies in McColley’s responses to
   his questions. When Frantz first spoke to McColley and asked about
   his travel plans, McColley said he was coming from Las Vegas, had
   been there since Monday visiting friends, and was on his way back to
   his home in Alpharetta, Georgia. But once inside Frantz’s vehicle,
   McColley said he had been visiting family and had no ready explana-
   tion for why he was in Kansas, when the most direct route from Las
   Vegas to Alpharetta would have kept McColley well south of the state.

       Frantz began this additional questioning by telling McColley there
   was a lot of marijuana, cocaine, and methamphetamine activity along
   the interstate highway and asked McColley if there was anything like
   that in the car. McColley said no and agreed when Frantz asked if he
   could search the car. During that search, Frantz found nine bundles of
   cocaine and one bundle of fentanyl pills. Based on the discovery of the
   drugs, Frantz arrested McColley. After his arrest, McColley made an
   incriminating statement to law enforcement officers.

                                  II

       McColley fails to identify a Fourth Amendment violation in this
   encounter. The initial traffic stop was permissible because Frantz had
   reasonable suspicion to believe that McColley was violating Kan. Stat.
   Ann. § 8-1523, and Frantz’s questioning while checking McColley’s
   documents in his patrol vehicle did not unreasonably extend the traffic
   stop. Once the initial stop ended, McColley consented to additional
   questions and then to the search of his car. As a result, the evidence
   obtained from this encounter will not be suppressed.



       1. Frantz had reasonable suspicion to initially stop McColley. The
   Kansas law at issue, Kan. Stat. Ann. § 8-1523, states that “[t]he driver
   of a motor vehicle shall not follow another vehicle more closely than
   is reasonable and prudent, having due regard for the speed of such
   vehicles and the traffic upon and the condition of the highway.” While
   the statute does not specify what is considered “reasonable and pru-
   dent,” the Tenth Circuit has noted the statute compels a judgment
   based on speed, conditions, and pertinent traffic. United States v.
   Vercher, 358 F.3d 1257, 1260 (10th Cir. 2004).




                                       4
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 5 of 9




       Vercher is instructive. There, a trooper stopped a vehicle traveling
   eastbound on rural Interstate 70 after observing the vehicle follow an-
   other by roughly two car lengths, each doing approximately 70 miles
   per hour. Vercher, 358 F.3d at 1259 (noting the trooper testified a rea-
   sonable and prudent speed would have been between 100 to 150 feet,
   or roughly 8 to 10 car lengths). The Tenth Circuit reversed the district
   court’s conclusion that the Trooper’s testimony failed to establish rea-
   sonable suspicion for a traffic stop, concluding instead that the
   Trooper’s “observation of the speed and distance was sufficient to
   form” reasonable suspicion under Kan. Stat. Ann. § 8-1523 to justify a
   stop. Id. at 1260 (Lucero, J.).

       McColley cannot succeed on facts materially indistinguishable
   from Vercher. As noted, Frantz testified that he pulled McColley’s car
   over on Interstate 70 while McColley was traveling at 70–75 miles per
   hour. It was dark outside, but Frantz described clear weather and said
   he could see both vehicles. He explained that McColley’s car was too
   close to the other vehicle (roughly two to four car lengths) to be con-
   sidered “reasonable and prudent” on the interstate highway at those
   speeds. In those conditions, Frantz testified, McColley’s car should
   have been at least seven car lengths behind since he was traveling ap-
   proximately 70 miles per hour. Accord Vercher, 358 F.3d at 1259.

        2. McColley’s contrary arguments fall short. He first argues that
   the stop was actually “based on [Frantz’s] hunch that the car was car-
   rying drugs.” Doc. 16 at ¶¶ 4–5. In other words, McColley believes the
   minor traffic violation was merely pretext for investigating for drugs.
   Id. But as McColley himself recognizes, id. at ¶ 6, an officer’s subjective
   motivation for stopping a car is irrelevant: All that matters is whether
   the officer had reasonable suspicion that this particular motorist vio-
   lated a traffic law. United States v. Botero-Ospina, 71 F.3d 783, 787 (10th
   Cir. 1995) (citing Delaware v. Prouse, 440 U.S. 648, 661 (1979)). As noted,
   Frantz had sufficient suspicion to believe a traffic violation was occur-
   ring.

       Next, McColley argues that dash-cam video shows McColley’s ve-
   hicle was “clearly a safe distance behind the car” because the Kansas
   Noncommercial Driver’s Manual cites two seconds as the proper
   measurement for determining a safe following distance. Doc. 21 at 1,
   4, 6–8. This argument fails for multiple reasons.

       For one, whether McColley might have been convicted of the traf-
   fic violation is irrelevant. The question here is whether there was a




                                       5
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 6 of 9




   particularized and objective basis for suspecting a traffic violation oc-
   curred; proof that a crime actually occurred is not required. Kansas v.
   Glover, 140 S. Ct. 1183, 1187 (2019). Again, that standard has been met.

      For another, the video does not plainly contradict Frantz’s assess-
   ment of the distance between vehicles. Played at the hearing, the video
   shows the two cars traveling within a couple car lengths of each other.

       And, finally, the Tenth Circuit has held that both the car-length
   and two-second measuring methods are permissible metrics for deter-
   mining whether reasonable suspicion exists under Kan. Stat. Ann.
   § 8-1523. In United States v. Hunter, 663 F.3d 1136, 1143 (10th Cir.
   2011), the Tenth Circuit found reasonable suspicion where the officer
   used the two-second rule. So, too, in United States v. Worthon, 520 F.3d
   1173, 1181 (10th Cir. 2008), where the Tenth Circuit noted the officer
   applied the car-length rule.



       McColley also asserts several arguments concerning his interaction
   with Frantz after the stop commenced. None are persuasive.

       1. McColley contends that Frantz directing McColley to join him
   in his patrol vehicle while processing McColley’s license and rental pa-
   pers was unreasonable. Doc. 21 at 8–9. But McColley has identified no
   authority suggesting that practice is an affront to the Fourth Amend-
   ment nor offered a doctrinal basis for why it should be impermissible.
   To the contrary, the Tenth Circuit appears to have tacitly approved it.
   See United States v. Santos, 403 F.3d 1120, 1122 (10th Cir. 2005) (con-
   cluding a traffic stop was reasonable even though trooper asked driver
   to join him in his patrol car to issue a warning for speeding); United
   States v. Hernandez, 93 F.3d 1493, 1499–1500 (10th Cir. 1996) (listing
   cases along the same lines).

        McColley suggests the better practice (and one he conceded the
   Fourth Amendment permits) would have been to direct McColley to
   sit or stand outside the vehicles. But that engenders a host of dangers
   to the detained driver and motorists driving along an interstate high-
   way in the pre-dawn darkness. And McColley offered no meaningful
   Fourth Amendment basis that would authorize removing the driver
   from the vehicle to sit or stand beside the patrol car yet prohibit having
   the driver sit within the patrol car while the officer processes the traffic
   violation. Instead, it appears that asking a driver to get out of his or




                                        6
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 7 of 9




   her vehicle during the initial phase of the traffic stop is impermissible
   only if that relocation prolongs the detention unreasonably. See, e.g.,
   United States v. Cortez, 965 F.3d 827, 838 (10th Cir. 2020) (finding no
   evidence suggesting any unreasonable delay or delinquency when the
   trooper asked the driver to stand next to his police vehicle during a
   traffic stop). McColley has not shown that his relocation prolonged the
   interaction here.

        2. McColley next argues that Frantz unreasonably prolonged or
   exceeded the permissible scope of the detention by asking questions
   unrelated to the reason for the stop. Doc. 21 at ¶¶ 8, 11. These ques-
   tions included things like McColley’s travel to Las Vegas, his accom-
   modations there and who he was visiting exactly, what type of work he
   does, and the like. Controlling circuit precedent has authorized these
   and similar types of questions. Cortez, 965 F.3d at 839 (dismissing ob-
   jection to questions that were “farther afield” of officer safety as only
   “negligibly burdensome”).

       There is no indication that any of the questions impermissibly pro-
   longed McColley’s detention. Here, Frantz asked the disputed ques-
   tions while processing McColley’s license and rental papers. From the
   time Frantz pulled McColley over until the time Frantz told McColley
   he was “good to go,” fewer than eight minutes elapsed.2 The questions
   did not extend the duration of the stop beyond what is considered rea-
   sonable and were, therefore, permissible. See United States v. Mayville,
   955 F.3d 825, 832 n.2 (10th Cir. 2020) (upholding a 12-minute stop
   because there was no evidence suggesting a “lack of diligence in pur-
   suing the mission of the stop”); United States v. Morales, 961 F.3d 1086,
   1093 (10th Cir. 2020) (both initial 10-minute traffic stop and continued
   detention to make a 15-minute call to national law enforcement data-
   base were reasonable in duration).

        McColley argues that it is unconstitutional to ask questions unre-
   lated to a motorist’s travel plans absent reasonable suspicion. Doc. 21
   at 9–12. The Supreme Court has held otherwise: an officer’s question-
   ing in and of itself does not require any additional Fourth Amendment
   justification so long as it does not prolong the initial, lawful detention.
   Muehler v. Mena, 544 U.S. 93, 101 (2005); see also United States v. Stewart,

   2The video recording shows Frantz pulling McColley over at approximately the
   2:13 minute mark of the video. At the 9:26 minute mark, Frantz tells McColley he’s
   good to go and McColley moves to leave Frantz’s car. Thus, approximately seven
   minutes and thirteen seconds elapsed during the initial stop.




                                           7
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 8 of 9




   473 F.3d 1265, 1269 (10th Cir. 2007) (concluding the nature of an of-
   ficer’s questions has no bearing on whether a Fourth Amendment vi-
   olation exists). These types of questions are permissible when, as here,
   they do not extend the stop. See, e.g., Cortez, 965 F.3d at 838.

       3. Finally, McColley contends that Frantz lacked reasonable suspi-
   cion to conduct the prolonged drug investigation detention. Doc. 16
   at ¶ 10. But Frantz did not need (and likely did not have) reasonable
   suspicion: McColley consensually spoke with Frantz after he was told
   that he was free to go, answered Frantz’s subsequent questioning, and
   then, during that conversation, agreed to let Frantz search his car. The
   search did not, therefore, violate the Fourth Amendment.

       It is the Government’s burden to show the consent was unequiv-
   ocal, specific, freely given, and free of “implied or express duress or
   coercion.” United States v. Davis, 636 F.3d 1281, 1292–93 (10th Cir.
   2011). Courts can consider, among other things, the location of the
   encounter, whether the officer physically restrained the defendant,
   whether his weapons were displayed, demeanor and tone of voice,
   length of duration, and whether he advised defendant he had the right
   to terminate the encounter or refuse consent. United States v. Hernandez,
   847 F.3d 1257, 1264 (10th Cir. 2017); see also Hunter, 663 F.3d at
   1144–45 (explaining officers are not required to inform defendants
   that they have the right to terminate the encounter or refuse consent).
   An encounter is considered voluntary and consensual if “a reasonable
   person would believe he was free to leave or disregard the officer’s
   request” to engage in further communications. Hunter, 663 F.3d at
   1145.

         Here, the initial encounter concluded when Frantz returned
   McColley’s license and rental documents, communicated a verbal
   warning for the traffic violation, and told him he was “good to go” and
   to “be safe.” Recognizing his detention had ended and he was free to
   leave, McColley opened the patrol vehicle door and began to exit.
   When McColley was exiting the vehicle, Frantz asked whether he could
   ask him a few questions, and McColley agreed. Controlling precedent
   confirms that this chain of events is sufficient to establish a break be-
   tween the initial detention and the subsequent questioning, such that
   it is considered consensual. United States v. Mercado-Gracia, 989 F.3d 829,
   837 (10th Cir. 2021) (concluding seven-minute traffic stop prior to the
   consensual encounter had ended when trooper handed back the
   driver’s documents, told driver he was “free to go,” and driver started
   walking back toward his own car); Gomez-Arzate, 981 F.3d at 842



                                       8
Case 5:19-cr-40109-TC Document 23 Filed 07/30/21 Page 9 of 9




   (holding encounter became consensual after deputy returned driver’s
   paperwork).

       There is no evidence of coercion influencing McColley’s consent.
   The video confirms that Frantz was the only officer on site at the time.
   Frantz used a calm voice, never drew his gun or used physical re-
   straints, and although he was dressed in his standard patrol uniform,
   did not assert or imply that McColley was required to stay in his police
   vehicle. These points support a finding that McColley, who should
   have known he was free to leave, voluntarily agreed to the additional
   questions and subsequent request to search his vehicle. Compare United
   States v. Guerrero-Espinoza, 462 F.3d 1302, 1310 (10th Cir. 2006) (hold-
   ing encounter did not become consensual where driver did not know
   his documents had been returned or that trooper had completed writ-
   ing a warning), with Bradford, 423 F.3d at 1159 (finding the encounter
   was consensual where, despite relocating citizen to the back seat of the
   patrol car, trooper made no coercive show of authority).

                                  III

      For the foregoing reasons, McColley’s Motion to Suppress evi-
   dence, Doc. 16, is DENIED.

      It is so ordered.



   Date: July 30, 2021                      s/ Toby Crouse

                                            Toby Crouse
                                            United States District Judge




                                        9
